Order issued: November ff , 2012




                                             In The
                                 (£ourt of
                          ,ffth Wintrier of                at alla
                                      No. 05-11-01486-CV


                               EDITH GRUBAUGH, Appellant

                                               Vo




                        JOSE ALMANZA GOMEZ, ET AL., Appellees


                       On Appeal from the 68th Judicial District Cou~
                                   Dallas County, Texas
                             Trial Court Cause No. 09-07002


                                           ORDER
         We GRANT appellant’s October 31, 2012 motion for an extension of time to file a brief.

We ORDER the brief tendered to this Court by appellant on October 24, 2012 filed as of the date

of this order.

         We DENY as moot appellant’s October 22, 2012 motion for an extension of time to file a

brief.